FILED
                              NOT FOR PUBLICATION                            MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MANUEL MARTINEZ-ARREOLA;                           No. 08-74559
MARICELA MARTINEZ-GARCIA,
                                                   Agency Nos. A098-212-237
               Petitioners,                                    A098-212-238

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Manuel Martinez-Arreola and Maricela Martinez-Garcia, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) removal order. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s findings of fact, and review de novo constitutional challenges to removal

orders. Lopez-Rodriguez v. Mukasey, 536 F.3d 1012, 1015 (9th Cir. 2008). We

deny the petition for review.

      The agency did not err in denying petitioners’ motion to suppress the Form

I-213 because petitioners did not demonstrate that the I-213 was obtained through

an egregious violation of the Fourth Amendment. See Orhorhaghe v. INS, 38 F.3d

488, 493 (9th Cir. 1994). The officers who stopped petitioners’ vehicle relied on

“specific articulable facts together with rational inferences from these facts, that

reasonably warrant[ed] suspicion” that petitioners were aliens who may be illegally

in the country. Gonzalez-Rivera v. INS, 22 F.3d 1441, 1445 (9th Cir. 1994)

(internal quotation marks and citation omitted); see also United States v. Arvizu,

534 U.S. 266, 273 (2002) (reviewing courts must consider the “totality of the

circumstances” in determining whether an officer has a particularized and objective

basis for making a stop).

      The agency did not violate petitioners’ due process rights by admitting the

Form I-213 because the form was probative and its admission was not

fundamentally unfair. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir. 1995).

Petitioners had the opportunity to cross examine one of the arresting officers with




                                           2                                     08-74559
first-hand knowledge of the facts reflected in the form, and they produced no

probative evidence that cast doubt on the document’s reliability.

      Petitioners’ contentions that the IJ violated due process by making

insufficient factual findings and improper objection rulings fail because they did

not demonstrate prejudice. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000) (requiring prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          3                                     08-74559